NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 11 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARYANN CELEDON,                                No. 17-16979

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00440-JLT

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                 Jennifer L. Thurston, Magistrate Judge, Presiding

                          Submitted September 9, 2019**


Before: LEAVY, TROTT, and SILVERMAN, Circuit Judges

      Maryann Celedon appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income benefits under Titles II and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
XVI of the Social Security Act. At step four of the sequential evaluation process,

the administrative law judge (ALJ) determined that Celedon could perform her past

relevant work as a switchboard operator. We have jurisdiction under 28 U.S.C.

§ 1291. We review a district court’s decision not to apply the law of the case

doctrine for abuse of discretion and whether an ALJ has followed the remand order

of the district court in compliance with the rule of mandate de novo, Stacy v.

Colvin, 825 F.3d 563, 567-68 (9th Cir. 2016), and we affirm.

      The district court did not abuse its discretion in declining to apply the law of

the case doctrine. The district court remanded the ALJ’s initial decision because

the record was not fully developed, and the ALJ on remand properly developed the

record by eliciting additional vocational expert testimony and accepting additional

medical evidence in order to clarify Celedon’s residual functional capacity

(“RFC”). See id. at 567 (stating that the law of the case doctrine should not be

applied “when the evidence on remand is substantially different.”).

      The district court did not err in concluding that the ALJ did not violate the

rule of mandate with respect to the ALJ’s reformulation of Celedon’s RFC because

the district court’s remand order did not preclude the ALJ from reformulating

Celedon’s RFC. See id. at 568-69 (stating that an ALJ may “reexamine any issue

on remand that is not foreclosed by the mandate.”).

      AFFIRMED.


                                          2                                      17-16979